Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7, 9 and 10 are presented for examination.
Claims 7 and 10 are amended. 
Claims 1-6, and 8 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 



Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US provisional 62/147,947 (here in under prov947, and further published as US Pub. No.:2016/0309466, herein under Chen466), in view of Chen et al (US Pub. No.:2016/0095137), and further in view of Kim et al. (US Provisional application 62252410, filed Nov.6, 2015 (herein under prov410), and further published as US Pub. No.: 2019/0223204).

As per claim 7, Chen466 disclose A terminal apparatus (see Fig.1, Fig.6, UE 115-C, prov947, Fig.1-2, para. 0042) comprising: 
a higher layer processor (see Fig.6, Fig.7, a wireless device 700 with a CPU and a TTI parameter module 710, see para. 0109) configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on a parameter (see para. 0073, one or more of the base stations 105-a provide capability for transmissions using a shorter duration (e.g., low latency) TTI, and one or more of the base stations 105-c capability for transmissions using a longer duration TTI (e.g., a 1 ms TTI), which may be referred to as a non-low-latency or legacy TTI, see prov947, para. 0005, 0034, 0070); and 
a transmitter (see Fig.7 Transmitter 715) configured to perform an uplink transmission using the PUCCH (see para. 0075, UE 115-a is configured for one or more reference signals for communications using one TTI, such as the CSI-RS or DM-RS, UE 115-a is provided common CRS locations, CSI-RS configurations, and physical downlink shared channel (PDSCH) starting symbols, for communications using the TTI, one or more of base stations 105-b or 105-c inherit a rank indicator (RI) from base station 105-a for use with multiple CSI processes for a particular TTI, see prov947, para. 0073), wherein 
a first PUCCH is used to transmit a first total number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI in a first cell (see para. 0073, the base station 
a second PUCCH is used to transmit a second total number of HARQ-ACKs in a second type of TTI in a second cell, a length of the first type of TTI is longer than a length of the second type of TTI (see para. 0073, the base stations 105-c  provide capability for transmissions using a longer duration TTI (e.g., a 1 ms TTI / a length of the first type of TTI), which may be referred to as a non-low-latency or legacy TTI, see also Fig.6 para. 0106-0110, see prov947,0055).

Chen466 however does not explicitly disclose the transmitter is configured to drop a transmission of the first PUCCH with the first type of TTI in a case that the transmission of the first PUCCH with the first type of TTI collides with a transmission of the second PUCCH with the second type of TTI in a subframe;	

Chen however disclose A terminal apparatus (see Fig.1 UE 115, Fig.6, UE 650) comprising: 
a higher layer processor (see Fig.6, UE 650 with controller/processor 659, see para. 0068) configured to set a type of transmission time interval (TTI) for a physical uplink control channel (PUCCH) based on a parameter (see para. 0039-0041, Fig.1, a lower latency in communications is achieved by the shorter, more frequent TTI. For example, where the legacy wireless communication technology is LTE, which has a 1 millisecond (ms) subframe TTI duration, a lower latency wireless communication technology, which is referred to herein as ultra low latency (ULL), may be based on a multiple symbol-level, a symbol-level, or slot-level duration (e.g., a duration that is less than a 1 ms subframe), also control channel for ULL is referred to herein as ULL PUCCH); and 
a transmitter (see Fig.6, TX processor 668) configured to perform an uplink transmission using the PUCCH (see Fig.8, Fig.9, para. 0074-0077, FIG. 9 illustrates an example frame structure 900 for ULL (and/or LTE) communications. For example, as described, frame structure 900 can represent a symbol duration TTI (e.g., of an OFDM, SC-FDM, or similar symbol, such as a symbol 710, 711, 720, 721, etc. in FIG. 7), a two or more symbol duration TTI, a slot duration TTI, etc., which is represented vertically in frequency (and horizontally in time, as described). In any case, as described, the frame structure for ULL can be defined within a current LTE UL frame structure. For example, frame structure 900 includes PUCCH regions 802 of LTE at the ends of the frame), 
wherein the transmitter is configured to drop a transmission of a first PUUCH with a first type of TTI  (see para. 0097-0099, communicating component 661 can transmit communications (e.g., ULL communications 1282) to the network entity (e.g., eNB 1204) over the resources specified in the uplink resource grant during the TTI, where the TTI can be less than a subframe in duration, see also para. 0100-0102, referring to FIGS. 8 and 9, this piggybacking may include communicating component 661 transmitting the control information for the other communications in PUCCH region 802 (and/or PUSCH region 806 depending on the frame structure configured to ULL communications) while communicating the ULL communications in a ULL region (e.g., uPUSCH region 810 and/or uPUCCH region 808) in a case that the transmission of the first PUCCH collides with a transmission of a second PUCCH with a second type of TTI (see para. 0097-0099, communicating component 661 transmit the communications (e.g., ULL communications 1282) based on the other communications (e.g., LTE communications 1282) related to the second TTI of the subframe duration, where the other communications are also scheduled over the TTI (e.g., ULL TTI), see also para. 0100-0102, referring to FIGS. 8 and 9, this piggybacking may include communicating component 661 transmitting the control information for the other communications in PUCCH region 802 (and/or PUSCH region 806 depending on the frame structure configured to ULL communications) while communicating the ULL communications in a ULL region (e.g., uPUSCH region 810 and/or uPUCCH region 808) in a subframe (see Fig.11,  Fig.12, Fig.13, para. 0102, 0123, where the uRS collides with PUSCH transmission in LTE, the uRS can be prioritized over the PUSCH transmission by the UE 1202 such that in colliding symbols where the uRS and PUSCH are transmitted, communicating component 661  drop PUSCH transmission in the colliding symbols, and drop the entire TTI for PUSCH. Similarly, communicating component 661 may drop SRS transmission in symbols that collide with uRS transmission. In addition, as described above with respect to collision between ULL communications and PUCCH in LTE, uRS may generally be prioritized over PUCCH such that communicating component 661  drop PUCCH transmission in the colliding symbols, and drop the entire TTI for PUCCH, but in some cases may prioritize PUCCH such that uRS transmissions in colliding symbols are dropped (e.g., where the PUCCH communications correspond to RRC layer communications), see also para. 0102-0105,  0133, where the uRS collides with transmission of the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the transmitter is configured to drop a transmission of the first PUCCH with the first type of TTI in a case that the transmission of the first PUCCH with the first type of TTI collides with a transmission of the second PUCCH with the second type of TTI in a subframe, as taught by Chen, in the system of Chen466, so that a UE receive an uplink resource grant from a network entity for communicating in the wireless network, and determine a TTI for an uplink transmission within a subframe based on the uplink resource grant, see Chen, paragraphs 8-10.

The combination of Chen466 and Chen however does not explicitly disclose wherein a first PUCCH is configured to transmit a first number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI, a second PUCCH is configured to transmit a second number of HARQ-ACKs in a second type of TTI, the first total number of HARQ-ACKs depends on the length of the first type of TTI, the second total number of HARQ-ACKs depends on the length of the second type of TTI, the first total number of HARQ-ACKs is smaller than the second total number of HARQ-ACKs in a certain duration;

Kim however disclose wherein a first PUCCH is configured to transmit a first number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI, a second PUCCH is configured to transmit a second number of HARQ-ACKs in a second type of TTI, the first total number of HARQ-ACKs depends on the length of the first type of TTI, the second total number of HARQ-ACKs depends on the length of the second type of TTI, the first total number of HARQ-ACKs is smaller than the second total prov410, Section 3.6, pages 23-24, Figs, 7-9, see US Publication Fig.13, para. 0310-0312, Fig14 (b), para. 0317-0319, when TTIs of different lengths are supported within one system, HARQ processes may be used by being appropriately divided among the TTIs of different lengths. In the current LTE system, 8 HARQ processes are assumed and a soft buffer is assumed per process, whereby data transmission/retransmission is performed. That is, in the current LTE system, one UE may transmit/receive its data at 8 consecutive subframes in a state that A/N is not received. However, if short TTI is supported, 8 HARQ processes are additionally required unless the legacy data scheduling and data transmission and A/N transmission timing therefor are corrected. Since A/N reception timing for the data transmission after data transmission is varied depending on the TTI length, it is preferable that the HARQ processes are used by being divided per TTL length. For example, normal TTI length and one short TTI length coexist in the system, the HARQ processes 0 to 7 may be used for normal TTI, and the HARQ processes 8 to 15 may be used for short TTI. That is, each HARQ process number is dedicated for a specific TTI length, and may not be shared for short TTI and normal TTI. In the same manner that HARQ process for normal TTI and HARQ process for short TTI are identified from each other, soft buffers for the corresponding HARQ processes may be managed by being identified from each other, see also para. 0045, 0090-0095, 0099-0104).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first PUCCH is configured to transmit a first number of Hybrid Automatic Repeat Request-Acknowledgements (HARQ-ACKs) in a first type of TTI, a second PUCCH is configured to transmit a second number of HARQ-ACKs in a second type of TTI, the first total number of HARQ-ACKs depends on the length of the first type of TTI, the second total number of HARQ-ACKs depends on the length of the second type of TTI, the first total number of HARQ-ACKs is smaller than the second total number of HARQ-ACKs in a certain duration, as taught by Kim, in the system of Chen466 and Chen, so as to provide a method in which the BS efficiently receives/transmits uplink/downlink data and/or uplink/downlink control information using the limited radio resources, see Kim, paragraphs 5-10.

As per claim 9, the combination Chen466, Chen and Kim disclose the terminal apparatus according to claim 7.Chen466 further disclose wherein the first type of TTI is associated with a first carrier spacing and a first OFDM symbol, and the second type of TTI is associated with a second carrier spacing and a second OFDM symbol (see para. 0057-0058, 0084, FIG. 3, 14 symbols 320 may correspond to a 1 ms subframe 315 duration. In such a manner, UEs 115 that support low latency communications can utilize symbols 320 of the low latency communications 310 while UEs 115 that do not support low latency communications, or UEs 115 that are operating in a legacy mode, in certain systems supporting low latency communications 310 include a 15 kHz tone spacing and a normal CP to provide a symbol 320 duration of 71 .mu.s. Such a TTI structure significantly reduce latency in a wireless system relative to latency for subframe-level communications 305. For example, subframe-level communications 305 may have a latency of approximately 4 ms between transmission of a subframe 315 and acknowledgment of receipt of the subframe 315, and low latency communications 310 may have a latency of approximately 300 .mu.s between transmission of a symbol 320 and acknowledgment of receipt of the symbol 320, see also para. 0083, Subframe-level communications 305 use a number of subframes 315 that make up a radio frame, such as 10 subframes 315 that may make up a legacy LTE radio frame. Each subframe may be a 1 ms subframe, which define a TTI for the subframe-level communications 305. low latency communications 310 may include a number of symbols 320, which may be referred to as low latency symbols, and which may define a TTI for the low latency communications 310, see prov947, para. 0039, 0065);Chen further disclose wherein the first type of TTI is associated with a first carrier spacing and a first OFDM symbol, and the second type of TTI is associated with a second carrier spacing and a second OFDM symbol (see para. 0186-0191, an uplink frame structure of a lower latency wireless communication technology that is based on a transmission time interval (TTI) having a duration less than that of a legacy wireless communication technology. In this regard, a lower latency in communications is achieved by the shorter, more frequent TTI. For example, where the legacy wireless communication technology is LTE, which has a 1 millisecond (ms) subframe TTI duration {a length of the first type of TTI = 1ms}, a lower 
Kim further disclose wherein the first type of TTI is associated with a first carrier spacing and a first OFDM symbol, and the second type of TTI is associated with a second carrier spacing and a second OFDM symbol (see para. 0086, 0186, 0191, 0130, when PDCCH is transmitted within a specific short TTI to be monitored {a first carrier spacing}, the UE searches its sPDCCH within a PDCCH region. For example, the UE may perform blind decoding within sPDCCH search space within the legacy PDCCH region{a second carrier spacing}. Also per para. 0305, the UE may be mandated to have decoding capability for control channels of different lengths. Otherwise, the network may be mandated so as not to perform short TTI control channel transmission {a first carrier spacing}within a certain time after long TTI control channel transmission{a second carrier spacing}, see prov410, page 7, 18, section 3.5, page 22).
As per claim 10, claim 10 is rejected the same way as claim 7.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            a.      (Hwang) US 2018/0375619
	 b.     (Chen) US 2018/0192418
	 c.      LG ELECTRONICS: "Uplink multiple channel transmission under UE
transmit power limitation",3GPP DRAFT; R1-091206 LTEA_UL TXP LIMITATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), (PUCCH, or a ACK/NACK PUCCH, see page 2, line 21 - line 23 provides one example of dropping a CQI PUCCH and transmitting a PUSCH; from the mentioned passages, it is clear that the subject-matter would also support dropping a CQI PUCCH before a HARO ACK PUCCH, as it is the case in the application).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469